        Case: 3:21-cv-00469-slc Document #: 1 Filed: 07/26/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


CARLY M. CLARK,
633 West Wilson Street, Apt. 415
Madison, WI 53703
                  Plaintiff,
                                             Case No. 21-cv-469
      vs.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
Registered Agent:
CT Corporation System
301 S. Bedford Street, Suite 1
Madison, WI 53703

                   Defendant.


                                   COMPLAINT



      The Plaintiff, Carly M. Clark, by Hawks Quindel, S.C., for her complaint

against the above-named Defendant, hereby states as follows:

                                        PARTIES

      1.     Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Madison, Wisconsin.

      2.     Defendant, The Prudential Insurance Company of America, on

information and belief is a corporation organized under the laws of New Jersey,

licensed to do business in Wisconsin.

      3.     On information and belief, Defendant administers and insures a

long-term disability insurance plan for Epic Systems Corporation (“the Plan”),
        Case: 3:21-cv-00469-slc Document #: 1 Filed: 07/26/21 Page 2 of 6




an employee welfare benefit plan subject to ERISA as amended, that has been in

effect since at least January 1, 2019 and continues to the present time.

                              JURISDICTION & VENUE

      4.       As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      5.       Jurisdiction over this action is conferred upon this court because the

claims herein arise under ERISA.

      6.       Venue is proper in the Western District of Wisconsin pursuant to ERISA

§ 502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events and

omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

      7.       Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                        FACTS

      8.       Plaintiff is a former Software Developer Worker for Epic Systems

Corporation.

      9.       During the course of Plaintiff’s employment, she became eligible for

certain employee benefits, including the long-term disability insurance (“LTDI”)

coverage provided by the Plan.

      10.      Plaintiff ceased working on April 30, 2020 due to Avoidant/Restrictive

Food Intake Disorder (“ARFID”).



                                        2
        Case: 3:21-cv-00469-slc Document #: 1 Filed: 07/26/21 Page 3 of 6




      11.    Defendant was responsible for determining whether Plaintiff was

eligible for LTDI benefits.

      12.    Defendant was responsible for paying Plaintiff’s LTDI benefits.

      13.    Had Defendant approved Plaintiff’s claim for LTDI benefits, these

benefits would have become payable on July 29, 2020.

      14.    Plaintiff’s LTDI benefit is worth $4,750.00 per month.

      15.    Defendant denied Plaintiff’s LTDI benefits claim in its entirety.

      16.    Plaintiff timely appealed Defendants’ denial of Plaintiff’s benefits claim.

      17.    Plaintiff submitted complete medical documentation in support of her

disability as part of the appeal.

      18.    Plaintiff submitted evidence in support of her appeal showing that she

was diagnosed with ARFID in May 2020.

      19.    Plaintiff submitted evidence in support of her appeal showing that she

did not develop symptoms of ARFID until 2020.

      20.    Plaintiff submitted evidence in support of her appeal showing that she

was not disabled by any pre-existing condition, as that term is defined by the Plan.

      21.    Plaintiff submitted all information requested by the Defendant.

      22.    Defendant failed to consider the issues raised in Plaintiff’s appeal.

      23.    Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

      24.    Defendant did not perform a “full and fair review” of Plaintiff’s claim.




                                       3
         Case: 3:21-cv-00469-slc Document #: 1 Filed: 07/26/21 Page 4 of 6




       25.     Defendant failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why that

material was necessary.

       26.     Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

       27.     Defendant failed to engage in a meaningful dialogue with Plaintiff.

       28.     Defendant failed to adequately explain its reasons for denying Plaintiff

benefits.

       29.     Defendant conducted a selective review of Plaintiff’s medical records.

       30.     At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

       31.     Plaintiff has not been and is not presently disabled by a pre-existing

condition, as that term is defined by the Plan.

       32.     At all times material to this case, the Plan has remained in full force

and effect.

       33.     Defendant’s denial of Plaintiff’s claim LTDI benefits caused Plaintiff to

suffer the loss of benefits and to incur expenses.

                             FIRST CAUSE OF ACTION:
                       DENIAL OF BENEFITS IN VIOLATION OF
                           SECTION 502(a)(1)(B) OF ERISA

       34.     The preceding paragraphs are reincorporated by reference as though set

forth here in full.




                                         4
        Case: 3:21-cv-00469-slc Document #: 1 Filed: 07/26/21 Page 5 of 6




      35.    Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is “arbitrary and capricious” as the Plan has

granted the administrator discretionary authority to determine eligibility for benefits

or to construe the Plan terms.

      36.    Defendants wrongfully, arbitrarily, and capriciously denied Plaintiff

benefits.

      37.    Defendants interpreted and applied the terms and conditions of the

Plans in a manner that is inconsistent with the plain language contained therein.

      38.    Upon information and belief, Defendants inconsistently interpreted the

terms and conditions of the Plans from one case to the next.

      39.    As both the payer of claims and the adjudicator of LTDI claim eligibility,

Defendant has an inherent conflict of interest.

      40.    Defendant’s denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”

      41.    For these and other reasons, Defendant wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

      WHEREFORE the Plaintiff, Carly M. Clark, demands judgment from the

Defendant for the following:

      A.     Payment of all retroactive LTDI benefits owed to Plaintiff under the

terms and conditions of the Plans;




                                       5
       Case: 3:21-cv-00469-slc Document #: 1 Filed: 07/26/21 Page 6 of 6




      B.    A declaration of Plaintiff’s continued eligibility for all LTDI benefits

under the Plan;

      C.    Prejudgment interest;

      D.    Reasonable attorney’s fees and costs related to the action; and

      E.    Such other and further relief that the Court deems just and equitable.

Dated: July 26, 2021.


                               HAWKS QUINDEL, S.C.
                               Attorneys for Plaintiff, Carly M. Clark


                               By: /s/ Danielle M. Schroder
                               Danielle M. Schroder
                               Email: dschroder@hq-law.com
                               Jessa L. Victor
                               Email: jvictor@hq-law.com
                               409 East Main Street
                               P.O. Box 2155
                               Madison, Wisconsin 53701-2155
                               Telephone: 608/257-0040
                               Facsimile: 608/256-0236




                                     6
